UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1903



BRENDA C. ARMSTEAD,

                                              Plaintiff - Appellant,

          versus


JOHN CORNYN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-182-1)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brenda C. Armstead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Brenda C. Armstead seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her civil complaint. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

        The district court’s amended judgment was entered on the

docket on April 15, 2003.          The notice of appeal was filed on July

22, 2003. Because Armstead failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED


                                        2